Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
Claims 6-7 are objected to because claim 6 recites “different organizations” and claim 7 recites “separate organization” and it is not clear as to what the difference is between the aforementioned recited phrases. The examiner interprets both phrases to be the same. Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 11-14 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). More specifically, if the supplemental resources are interpreted as rewards points then the transferring of the points from one pool to another could for example merely comprise writing a first number of points on one piece of paper (e.g. “10”), erasing the first number, rewriting a second number on the first piece of paper (e.g. “7”), and writing a third number on a second piece of paper (e.g. “3”), thus transferring the supplemental resource from a first resource pool to a second resource pool. Settling the transfer could merely involve mentally acknowledging, approving, and/or finalizing etc. the transfer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (data storage, processor, and memory e.g. in ll. 1-6) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations recited in ll. 7-10 are extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only retrieves information from memory and/or receives data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II. (Step 2B). Finally, the limitation recited in ll. 15-16 is non-functional descriptive language which merely further defines the transfer of the supplemental resources, and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-18, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-18 recite the same abstract idea of claim 1. Claims 2-18 recite additional non-functional descriptive language. Therefore, the aforementioned claims 2-18 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 19-20, they have similar limitations as claim 1 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadwale et al. (US 2021/0103921) (hereinafter Gadwale) and Postrel (US 2005/0240472).

As per claim 1, the combination of references above teaches a system for resource exchanges over a real-time exchange network (Gadwale fig. 1, blocks 120 and 140), the system comprising: 
	one or more memory devices with computer-readable program code stored thereon (Gadwale fig. 2, blocks 205, 207, 215, 221); and 
	one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable program code to (Gadwale fig. 2, block 200): 
	receive a request to enter into an interaction between a first resource pool and a second resource pool (Gadwale [0097] request to execute transaction transferring points from a consumer wallet to a merchant wallet);
	receive an indication from a first entity to utilize supplemental resources for the interaction (Gadwale [0034] control commands indicative of requests to execute transactions and process points; [0065] transactions indicate points transferred in exchange of goods and services; [0074] request may indicate a good or service that will be sold to the consumer associated with the consumer digital wallet by the merchant associated with the merchant digital wallet once the transaction is executed);
	transfer the supplemental resources from the first resource pool to the second resource pool (Gadwale [0065] and [0085] transfer points from the point balance of the consumer digital wallet to a merchant digital wallet); and 
	settle the transfer of the supplemental resources between the first resource pool and the second resource pool (Gadwale [0067] and [0106] settle points transfer);
	wherein the supplemental resources are transferred through the real-time exchange network directly between the first resource pool and the second resource pool (Postrel [0050] transfer points directly to a merchant that accepts points and [0067] a direct transfer of points to an account associated with the merchant).

Postrel and Gadwale are both concerned with electronic rewards points systems. Gadwale teaches redemption and settlement of transactions via smart contracts while Postrel teaches reward components and payment components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadwale in view of Postrel because it would enable a user to select a vendor that provides an optimal exchange for the user's reward points for a given product. This would be of great value and benefit to the consumer if the vendor accepts a greater ratio of points. The user is also able to make comparisons to products from merchants that do not provide such value added offers and determine which offer presents the best terms for the user. That is, a user is able to exchange or trade previously earned reward points in order to maximize their value to the user.

As per claim 2, Gadwale further teaches wherein the first resource pool and the second resource pool are both resource pools of the first entity ([0059] consumer digital wallets in a group may be members of a family or a business and [0076] a group of consumer digital wallets where the consumer digital wallet is a member and shares the group point balance with other members of the group).

As per claim 3, Gadwale further teaches wherein the request to enter into the interaction is made by the first entity through a first entity computer system ([0034] user interface comprises control commands indicative of requests to execute transactions involving consumers and merchants).

As per claim 4, Gadwale further teaches wherein the first resource pool is a first entity resource pool of the first entity and the second resource pool is a second entity resource pool of a second entity ([0065] and [0085] transfer of points between consumer and merchant digital wallets).

As per claim 5, Gadwale further teaches wherein the request to enter into the interaction is made by the second entity through a second entity computer system ([0034] user interface comprises control commands indicative of requests to execute transactions involving consumers and merchants).

As per claim 6, Gadwale further teaches wherein the first resource pool and the second resource pool are resource pools with different organizations ([0065] and [0085] transfer of points between consumer and merchant digital wallets).

As per claim 7, Gadwale further teaches wherein the first resource pool and the second resource pool are with separate organizations ([0065] and [0085] transfer of points between consumer and merchant digital wallets).

As per claim 8, Gadwale further teaches wherein the supplemental resources are converted into resources before being transferred from the first resource pool to the second resource pool ([0028] participants of an airline's reward program can redeem 25,000 points for a domestic round trip ticket, while the merchant may also collaborate with other merchants to provide a variety of goods and services offered to the participants in exchange for points).

As per claim 9, Gadwale further teaches wherein the supplemental resources are converted from the resources back to the supplemental resources within the second resource pool ([0074] execute a transaction to buy points from the organization for the consumer digital wallet).

As per claim 10, Postrel teaches wherein the supplemental resources are transferred directly between the first resource pool and the second resource pool without being converted to resources (Postrel [0050] transfer points directly to a merchant that accepts points and [0067] a direct transfer of points to an account associated with the merchant).

As per claim 11, Gadwale further teaches wherein an original amount of the supplemental resources are transformed to an updated amount of the supplemental resources during the transfer (fig. 9, block 916; [0095]; [0104] update point balance from transfer/transaction).

As per claim 12, Postrel teaches wherein the supplemental resources are transformed from an original supplemental resource type to an updated supplemental resource type during the transfer ([0010] user submits reward points for other types of transactions to pool different rewards together of different types).

As per claim 15, Gadwale further teaches wherein the interaction includes only the supplemental resources ([0004]; [0067]; [0106] transfer/transaction of points between consumer and merchant).

As per claim 16, Gadwale further teaches wherein the interaction includes the supplemental resources and resources ([0028] and [0074] exchange points for goods or services and buy points using money).

As per claim 17, Gadwale further teaches wherein the supplemental resources are rewards points within the first resource pool having resources ([0028]).

As per claim 18, Gadwale further teaches wherein the supplemental resources are rewards points and the first resource pool is a rewards resource pool ([0041]).

As per claims 19-20, they have similar limitations as claim 1 and are therefore rejected using the same rationale. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gadwale, Postrel, and Castinado et al. (US 2020/0112519) (hereinafter Castinado).

As per claim 13, Castinado teaches wherein the transfer of the supplemental resources occurs through the real-time exchange network directly between the first resource pool and the second resource pool without using traditional processing rails ([0004] execute transactions without using traditional processing rails).

Castinado and Gadwale are both concerned with transfer of resources in a computing environment. Gadwale teaches redemption and settlement of transactions via smart contracts while Castinado teaches bypassing traditional processing rails. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadwale and Postrel in view of Castinado because it would provide for a way to skip traditional processing networks thus improving processing speeds, reducing memory requirements for interactions (e.g., interaction details do not need to be stored with each entity along each processing network), improving efficiency (e.g., multiple systems and entities are cut of the interactions), improving security (e.g., much fewer entities touch—have access to—the interaction data, the parties in the interaction are known parties by the organization and/or organizations), and/or reducing costs due to eliminating processing through third-party entities through the traditional processing networks.

As per claim 14, Castinado teaches wherein settlement of the transfer of the supplemental resources transferred from the first resource pool to the second resource pool occurs in real-time ([0067] resources can be transferred in real-time because the resources pools of both entities are located with the same organization or member organization. As such, there are no costs or additional resource transfers required for settlement and positing of resources, because the resources can be transferred instantaneously within the organization (or within member organizations) because additional third-parties are not involved in the interactions).

Castinado and Gadwale are both concerned with transfer of resources in a computing environment. Gadwale teaches redemption and settlement of transactions via smart contracts while Castinado teaches bypassing traditional processing rails. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gadwale and Postrel in view of Castinado because it would provide for a way to skip traditional processing networks thus improving processing speeds, reducing memory requirements for interactions (e.g., interaction details do not need to be stored with each entity along each processing network), improving efficiency (e.g., multiple systems and entities are cut of the interactions), improving security (e.g., much fewer entities touch—have access to—the interaction data, the parties in the interaction are known parties by the organization and/or organizations), and/or reducing costs due to eliminating processing through third-party entities through the traditional processing networks.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Austin et al. (US 2020/0184469) disclose transferring tokens from reward pool to a challenge pool.

Kim (US 2019/0034955) and (US 2019/0034954) disclose redeeming points for goods, services, or money and exchanging redeemed loyalty points for cash.

Guiney et al. (US 2015/0186914) disclose transferring rewards points between mobile devices.

Ganz et al. (US 2012/0197692) and (US 2009/0132656) disclose transferring rewards between websites.

Postrel (US 8,117,126), (US 2005/0080727), (US 6,594,640) and (US 2006/0287943) disclose exchanging reward points for products.

Owens et al. (US 2008/0201224) disclose updating a pooled rewards database.

Brooks (US 2008/0195464) discloses allocating points from a point pool to team members.

Neemann et al. (US 2006/0004629) disclose redeeming, transferring, and pooling of points among multiple customers.

Cohagan et al. (US 2005/0043992) disclose pooling, gifting, or transferring points between accounts.

Blagg et al. (US 2003/0171992) disclose automatic reward redemptions.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 3, 2022